NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                      Submitted October 8, 2009*
                                       Decided October 9, 2009

                                                Before

                                   FRANK H. EASTERBROOK, Chief Judge

                                   RICHARD A. POSNER, Circuit Judge

                                   TERENCE T. EVANS, Circuit Judge

No. 09‐1669
                                                     Appeal from the United States District
RANDALL MINNIEFIELD,                                 Court for the Southern District of Indiana,
           Petitioner‐Appellant,                     Terre Haute Division.

        v.                                           No. 2:08‐cv‐276‐RLY‐WGH

BRUCE LEMMON,                                        Richard L. Young,
     Respondent‐Appellee.                            Judge.

                                              O R D E R

        Randall Minniefield, an Indiana prisoner, petitioned under 28 U.S.C. § 2254 for a
writ of habeas corpus, challenging a prison disciplinary hearing in which he lost earned
good‐time credit.  The district court denied the petition.  Minniefield appeals, and we
affirm.




        *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 09‐1669                                                                              Page 2

        Inmates with the Indiana Department of Corrections are not allowed to have cell
phones.  Last year a disciplinary board deducted 120 days of earned credit from 
Minniefield for possession of a cell phone.   At Minniefield’s hearing prison officials
presented as evidence the underlying conduct report, the statement of the officer who
conducted the search in which the phone was discovered, a confiscation report, and photos
of the phone and battery pack.  The board’s stated rationale for its decision was curt: 
“board find c/r True & factual  Board finds guilty.”  The board also specified the evidence it
relied on—staff reports, the phone, etc.—and the reason for the sanction
imposed—seriousness of charge, etc.  Minniefield administratively appealed the decision,
raising four arguments: 1) insufficient evidence; 2) the non‐credible conduct report; 3)
biased decision maker; and 4) retaliatory discipline.  His appeals were unsuccessful.   

        Minniefield renewed his arguments in his petition to the district court and, after the
state responded, raised a new argument: the record was constitutionally inadequate because
“the ‘Reason for Decision’ section was not completed with enough details.”  According to
Minniefield, “The ‘rubber stamp claim’ that ‘Board finds c/r true & factual,’ yields no insight
into the Disciplinary Hearing Body’s rationale in finding guilt.”  The district court found
that the board “issued sufficient statements of its findings,” then analyzed Minniefield’s
original four claims and denied the petition.

         Minniefield limits his appeal to the lone argument he raised after the state responded
to his § 2254 petition—that the disciplinary board violated due process by failing to
adequately explain its decision.   But Minniefield waived this argument by not raising it
first in the petition.  See RULES GOVERNING SECTION 2254 CASES IN THE UNITED STATES
DISTRICT COURTS, RULE 2(C)(1) (“the petition must:  (1) specify all grounds for relief available
to the petitioner”); McFarland v. Scott, 512 U.S. 849, 856 (1994) (“Habeas corpus petitions
must meet heightened pleading requirements and comply with this Courtʹs doctrines of
procedural default and waiver.”) (citations omitted);  Jackson v. Duckworth, 112 F.3d 878, 881
(7th Cir. 1997)  (“because Jackson failed to put these issues before the district court in his
habeas petition, he cannot do so here on appeal”).  And, even if we were to address
Minniefieldʹs argument on the merits, we would still affirm; the boardʹs abbreviated
statement was sufficient.  Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002) (citing Saenz v.
Young, 811 F.2d 1172 (7th Cir. 1987)). 

       Accordingly, we AFFIRM the judgment.